Exhibit 10.29l


 
CASH INCENTIVE AWARD AGREEMENT


AGREEMENT (the “Agreement”) made effective ______ ___ , 201• by and among
Tiffany & Co., a Delaware corporation (the “Company”), Tiffany and Company, the
New York subsidiary corporation of the Company (“Tiffany”) and • (“Executive”).


WHEREAS, on March 19, 2014 the Board of Directors of the Company adopted, and on
May 22, 2014 the stockholders of the Company duly approved, the Company’s 2014
Employee Incentive Plan, as subsequently amended (the “Plan”);


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) was appointed the “Committee” under the Plan by said Board of
Directors; and


WHEREAS, the Committee granted Executive the Award (as defined below) under the
Plan and subject to the terms and conditions herein.


NOW THEREFORE, based upon the foregoing and in consideration of the mutual
promises hereinafter set forth, it is hereby AGREED as follows:


1. This Agreement is intended to be an Award Agreement, and the award granted
herein is intended to be an Other Incentive Award, in each case pursuant to the
Plan and subject to all terms and conditions set forth in such Plan, including
the Plan provisions limiting implied rights.


2. Executive agrees that he/she shall not be entitled to any cash bonus in
respect of the fiscal year ending January 31, 201 except as provided in this
Agreement.


3. Tiffany agrees to pay, or failing that, the Company shall pay, a cash
incentive award (the “Award”) to Executive in respect of the fiscal year ending
January 31, 201 only as follows:


(a)     Such Award shall be paid, if at all, within sixty (60) days after
financial results have been determined and publicly announced for such fiscal
year, provided that Executive remains employed with Tiffany through the end of
such fiscal year;


(b)     no Award shall be payable unless the Company’s consolidated operating
earnings or net sales growth on a constant-exchange-rate basis for such fiscal
year (in each case as adjusted by the Committee pursuant to Section 9.1 of the
Plan) equals or exceeds and , respectively; and


(c)     if the condition stated in subparagraph (b) is satisfied, a maximum
incentive Award of $ will be payable to Executive, subject to the discretion of
the Committee to reduce such Award by any amount (but not below $0), and less
applicable withholdings and deductions. The Committee will not be limited in the
exercise of such discretion.


Notwithstanding any other provision in this Agreement to the contrary, the Award
will not be payable to Executive if the Committee determines that Executive has
materially breached the terms and





--------------------------------------------------------------------------------






conditions of any applicable post-employment restrictive covenants on or prior
to the date of payment of such Award.


4. The Award is not transferable other than by will or the laws of descent and
distribution, and shall not otherwise be transferred, assigned, pledged,
hypothecated or disposed of in any way, whether by operation of law or
otherwise, nor shall it be subject to execution, attachment or similar process.
Upon any attempt to transfer the Award other than as permitted herein or to
assign, pledge, hypothecate or dispose of the Award other than as permitted
herein, or upon the levy of any execution, attachment or similar process upon
the Award, the Award shall immediately terminate and become null and void.


5. Executive acknowledges and agrees that (i) this Award Agreement, the Award,
and the transactions contemplated hereunder do not constitute an express or
implied promise of continued employment or other service for any other period,
and shall not interfere with the Company’s or Tiffany’s right to terminate the
employment or service relationship at any time, with or without cause, subject
to the terms of any written employment agreement (including any offer letter)
between Executive and the Company or Tiffany, and (ii) Tiffany and the Company
would not have granted the Award to Executive but for these acknowledgements and
agreements.


6. The authority to manage and control the operation and administration of the
Award shall be vested in the Committee, and the Committee shall have all powers
with respect to the Award as it has with respect to the Plan. Any interpretation
of the Award by the Committee and any decision made by it with respect to the
Award is final and binding.


7. The Plan and this Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and/or Tiffany and Executive
with respect to the subject matter hereof. In the event of any conflict between
this Agreement and the Plan, the Plan shall be controlling, except as otherwise
specifically provided in the Plan. This Agreement shall be construed under the
laws of the State of New York, without regard to conflict of laws principles.


8. Executive has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to accepting this Agreement
and fully understands all provisions of the Plan and this Agreement. Executive
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
this Agreement.
9. This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
10. Notwithstanding anything herein to the contrary, the Award or portion
thereof paid to Executive under this Agreement shall be subject to deductions
and clawback as may be required under any applicable law, government regulation
or stock exchange listing requirement, or any policy adopted by the Company,
including but not limited to the Policy for Recovery of Incentive-based
Compensation Erroneously Awarded to Executive Officers, adopted by the Company’s
Board on September 18, 2013.




Form of Cash Incentive Award Agreement, January 19, 2017
2

--------------------------------------------------------------------------------





11. Notwithstanding anything herein to the contrary, these terms are intended to
be interpreted and applied so that the payments and benefits set forth herein
either shall either be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or shall comply with the
requirements of Code Section 409A, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Code Section 409A. To the extent that any provision under this
Agreement is ambiguous as to its compliance with Code Section 409A, the
provision shall be interpreted in a manner so that no amount payable to
Executive shall be subject to an “additional tax” within the meaning of Code
Section 409A. For purposes of Code Section 409A, each payment provided under
this Agreement shall be treated as a separate payment. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Code Section 409A or an
applicable exemption. In no event shall the Company or Tiffany have any
liability or obligation with respect to taxes, penalties, interest or other
expenses for which Executive may become liable as a result of the application of
Code Section 409A.


If Executive notifies the Company or Tiffany that Executive believes that any
provision of this Agreement (or of any award of compensation or benefit,
including equity compensation or benefits provided herein or at any time during
his employment with Employer) would cause Executive to incur any additional tax
or interest under Code Section 409A or the Company or Tiffany independently
makes such determination, the Company and Tiffany shall, after consulting with
Executive, reform such provision (or award of compensation or benefit) to
attempt to comply with or be exempt from Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate. To the extent that
any provision hereof (or award of compensation or benefit) is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to Executive, the Company and Tiffany without
violating the provisions of Code Section 409A.


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first stated above.            
      
        


 
 
Tiffany & Co.
(the “Company”)




[Name of Executive]


 
 
 
 
Tiffany and Company
(“Tiffany”)











Form of Cash Incentive Award Agreement, January 19, 2017
3